Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Comment
Applicant is to make both an Invention Election (one group) and a Species Election (one species from each of the groupings Species 1-5).  
The elections must be consistent.  To clarify, the Invention Election and Species Elections should all correspond to the same general embodiment.  For example, if an Invention Election pertains to a washboard, then the Species Election should also correspond to a washboard, particularly with respect to the apparatus in Species 1 and the method in Species 2.  If the elections are not consistent, then Examiner may need to contact Applicant for supplemental restriction election.   

Election/Restriction
Invention Election
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-18, drawn to a method of cleaning wafer-cleaning brushes, classified in H01L21/02052.
II. Claim 19, drawn to a method of cleaning wafer-cleaning brushes, classified in H01L21/02052.
III. Claim 20, drawn to an apparatus for breaking-in or cleaning wafer-cleaning brushes, classified in B08B7/04.
The inventions are independent or distinct, each from the other because:
Inventions I and II are directed to related methods. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed can have different function/effect, as the methods of claims 1 & 19 differ in how they define the first direction.  Additionally, the method of claim 19 recites optional/alternative .  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions I/II and III are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case the apparatus of claim 20 can be used to perform a method not involving wafer(s) and simply brush washboards.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).  The different inventions will require different search strategies/queries in view of their different structural requirements.  Additionally, the methods and apparatus may require searching different classes/subclasses.  
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.


Species Election
This application contains claims directed to the following patentably distinct species:

Please elect a species from each of the grouping(s) below:

Species 1 – wafer-cleaning apparatus embodiment 
Species 1a – first embodiment (see Figure 1.  Refer to corresponding description in the specification). 
Species 1b – second embodiment further including washboard (see Figures 2a-2b. refer to corresponding description in the specification).
Species 1c - third embodiment with washboard with different surface (see Figure 3a. refer to corresponding description in the specification).
Species 1d - fourth embodiment with washboard with different surface (see Figure 3b. refer to corresponding description in the specification).
Species 1e - fifth embodiment with washboard with different surface (see Figure 3c. refer to corresponding description in the specification).
Species 1f - sixth embodiment similar to first embodiment with manifold wetting the wafer and gas dispenser for applying gas to brushes (see Figure 4a. refer to corresponding description in the specification).
Species 1g – seventh embodiment similar to sixth embodiment with manifold wetting the brushes and megasonic transducer applying waves to the brushes (see Figure 4b. refer to corresponding description in the specification).

Species 1i – ninth embodiment similar to seventh embodiment but further includes washboard (see Figures 4a & 6b. refer to corresponding description in the specification).  This embodiment is not explicitly illustrated but Examiner considers it disclosed in Figure 6b and would be readily understood as a washboard-variant of Figure 4b.

Species 2 – method election (this is to correspond with the elected apparatus of the Species 1 election)
Species 2a – first method (see Figure 6a.  refer to corresponding description in the specification).
Species 2b – second method similar to first method using washboard (see Figure 6b. refer to corresponding description in the specification).  Examiner considers this would correspond with Species 1i above.    
Species 2c – third method (see Figure 7. refer to corresponding description in the specification).
Species 2d – fourth method using washboard (see Figure 8.  Refer to corresponding description in the specification).  

Species 3 – cleaning solution election (also see claim 4)
Species 3a – SC1
Species 3b – NH4OH
Species 3c – tetramethyl ammonium hydroxide
Species 3d – citric acid
Species 3e – HF
Species 3f – H2O2
Species 3g – H2SO4
Species 3h - water

Species 4 – gas election (also see claim 5)
Species 4a – nitrogen
Species 4b – carbon dioxide
Species 4c – air
Species 4d - ozone 
Species 4e - neon 
Species 4f - argon

Species 5 – washboard embodiment (if applicable, in view of Species 1-2 elections being washboard-type)
Species 5a – Wenzel state (see Figure 5a.  refer to corresponding description in the specification).
Species 5b – Cassie-Baxter state (see Figure 5b.  refer to corresponding description in the specification).
Species 5c – lotus state (see Figure 5c.  refer to corresponding description in the specification).
Species 5d – rose state (see Figure 5d.  refer to corresponding description in the specification). 


The species are independent or distinct because of the reasons noted above (wafer-cleaning apparatus having certain structural elements such as washboard, the type of method, type of cleaning solution, type of gas, type of washboard surface). In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no claim identified as generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC LORENZI whose telephone number is (571)270-7586 and fax number is (571)270-8586.  The examiner can normally be reached from 9-5 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Michael Kornakov at 571-272-1303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/MARC LORENZI/Primary Examiner, Art Unit 1714